DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 5, 6, 10, 11, 13, and 16-18 are allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 30 September 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between species of dosing unit (Group B) is withdrawn.  Claims 7-9, directed to alternative dosing unit configurations, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-15, are directed to an invention withdrawn from consideration because the claims do not require all the limitations of an allowable claim.  Additionally, claim 4 is directed to an alternative form of adsorption unit (species of Group A), which is not consistent with the adsorption unit recited in amended claim 1, and therefore will not be rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
This application is in condition for allowance except for the presence of claims 4, 14, and 15 directed to an invention and species non-elected without traverse.  Accordingly, claims 4, 14, and 15 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 5-11, 13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As stated in the Advisory Action, the claim amendments overcome the rejections under § 112 and § 103 as set forth in the Final Rejection mailed 20 October 2020.  The Advisory Action proposed a new rejection in view of Jin (US 2006/0070952), which disclosed a membrane with an LDH coating as a sorbent material for phosphate compounds.
While the examiner does not necessarily agree with applicant’s argument that an LDH coated membrane would not amount to a scale inhibitor adsorbent in the form of a membrane, applicant’s argument regarding crystallization (Remarks, pg. 8-9) is persuasive and the proposed rejection has been reconsidered in view of these remarks.  In particular, as argued by applicant, Jong does disclose that a role of the adsorber is to promote crystallization and allow the crystals to grow before being separated from the flowing stream (pg. 4).  The prior art does not provide any reasonable expectation of success in performing these crystallization and growth steps if the adsorbent is in the form of a membrane, rather than added to the flowing stream upstream of a filter or membrane.  Additionally, even if crystallization would occur under the propose combination, one having ordinary skill in the art would generally be discouraged from inducing crystallization on a membrane surface, as this would inevitably lead to undesirable fouling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777